Order so far as appealed from modified by requiring the plaintiff to give the particulars demanded in subdivision (b) of paragraph 2 of the demand, and in the event it is without information with respect to such particulars it may so state under oath in lieu thereof; in the event no such- information be given, plaintiff will furnish the particulars specified in subdivision (e) of paragraph 2; and as so modified affirmed, with ten dollars costs and disbursements to the defendants, appellants. The bill of particulars to be served within twenty days from service of order. No opinion. Present — Dowling, P. J., Finch, McAvoy, Martin and O’Malley, JJ.